11th Court of Appeals
Eastland, Texas
Opinion
 
Robert Paul Newton
            Appellant
Vs.                  No. 11-05-00077-CR -- Appeal from Howard County
State of Texas
            Appellee
 
            Robert Paul Newton appeals the trial court’s order revoking his community supervision.  The
trial court originally convicted appellant, upon his plea of guilty, of the offense of intoxicated assault
and assessed his punishment at confinement for 10 years and a $2,500 fine.  Pursuant to a plea
bargain agreement, the trial court suspended the imposition of the sentence and placed appellant on
community supervision for 10 years.  At the hearing on the State’s motion to revoke, appellant
entered pleas of true to four allegations that he violated the terms and conditions of his community
supervision.  The trial court found the allegations to be true, revoked appellant’s community
supervision, and imposed a sentence of confinement for 10 years.  A fine was not imposed.  We
affirm.
            Appellant’s court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief.  A response has not been filed.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 
(Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d
684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Eaden v. State, 161
S.W.3d 173 (Tex.App. - Eastland 2005, no pet’n).
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.  We note that proof of one violation of the terms and
conditions of community supervision is sufficient to support the revocation.  McDonald v. State, 608
S.W.2d 192 (Tex.Cr.App.1980); Taylor v. State, 604 S.W.2d 175 (Tex.Cr.App.1980); Moses v.
State, 590 S.W.2d 469 (Tex.Cr.App.1979).  Further, a plea of true alone is sufficient to support the
trial court’s determination to revoke.  Moses v. State, supra; Cole v. State, 578 S.W.2d 127 
(Tex.Cr.App.1979).
            The motion to withdraw is granted, and the judgment is affirmed.
 
PER CURIAM
 
June 9, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.